In aproceeding, inter alia, to invalidate a petition designating Alice A. Capatosto as a candidate in the Republican Party primary election to be held on September 9, 1980, for the party position of Female Member of the Republican State Committee from the 58th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 12, 1980 *934which, inter alia, dismissed the proceeding. Judgment reversed, on the law, without costs or disbursements, application granted and the Board of Elections is directed to remove the name of Alice A. Capatosto from the appropriate ballot. Candidate Alice A. Capatosto admitted that she signed, as subscribing witness, two pages of the designating petition, but did not witness the purported signatories affix their signatures to those pages. There are still a sufficient number of valid signatures on the petition. However, since Capatosto is a candidate, her fraudulent act warrants striking her name from the ballot (see Matter of Lerner v Power, 22 NY2d 767). Hopkins, J. P., Lazer, Rabin, Margett and Martuscello, JJ., concur.